Citation Nr: 0205331	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-02 202	)	DATE
	)
	)




THE ISSUE

Entitlement to revision of the Board decision of May 22, 
1979, denying service connection for an acquired psychiatric 
disorder, on the grounds of clear and unmistakable error.   



REPRESENTATION

Moving Party Represented by:  Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty with the United States 
Navy from April 5, 1977, to April 22, 1977.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion of the claimant alleging clear 
and unmistakable error (CUE) in the Board decision of May 22, 
1979, which denied service connection for an acquired 
psychiatric disorder. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A), and implementing 
regulations.  66 Fed. Reg. 45,620 (2001).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that claims seeking revision of previously final decisions on 
the grounds of CUE are not conventional appeals, but rather 
are requests for revision of previous decisions.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  


FINDINGS OF FACT

1.  The Board decision of May 1979 found that the claimant 
was discharged from service because of latent schizophrenia, 
a personality disorder; that the claimant did not experience 
an acquired psychiatric disorder, active psychosis, or active 
schizophrenia in service; and that entitlement to service 
connection for an acquired psychiatric disorder was not 
established. 

2.  The Board decision of May 1979 included an error in the 
interpretation and application of 38 C.F.R. § 3.303(c).

2.  The Board decision of May 1979 did not include an error, 
which had it not been made, would have manifestly changed the 
outcome of the decision.


CONCLUSION OF LAW

The Board decision of May 1979 does not include clear and 
unmistakable error warranting revision of the decision.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403-
20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error ("CUE") in the May 22, 1979, Board 
decision, which determined that entitlement to service 
connection for an acquired psychiatric disability had not 
been established.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999. 38 C.F.R. §§ 
20.1400-1411. Section 20.1404(b), as it operates in 
conjunction with section 20.1414(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), see 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000). However, the Federal Circuit also found the 
balance of these regulations to be valid. Id. As the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of section 20.1404(b), there is no 
prejudice to the moving party in proceeding without further 
argument in light of the Federal Circuit's ruling. See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 38 C.F.R. § 20.1403(c) (2001). Examples of 
situations that are not clear and unmistakable include: (1) 
Changed diagnosis. A new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist. 
The Secretary's failure to fulfill the duty to assist under 
38 U.S.C.A. § 5107; and, (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed or evaluated. 
38 C.F.R. § 20.1403(d) (2001).

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b).

In this case, the moving party has not demonstrated that the 
Board's May 22, 1979, decision contains CUE.  That decision 
found that the moving party was discharged from service 
because of latent schizophrenia, a personality disorder, and 
that the moving party did not experience an acquired 
psychiatric disorder, active psychosis, or active 
schizophrenia while in service.  That decision further 
concluded that the moving party's personality disorder, 
diagnosed as latent schizophrenia, was not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits, citing 38 C.F.R. § 3.303(c), and 
determined that entitlement to service connection for an 
acquired psychiatric disability had not been established.  

The moving party has alleged in his motion to revise on the 
basis of CUE that the Board accepted the fact that latent 
schizophrenia was first diagnosed in service, but denied 
service connection for this condition by interpreting and 
applying 38 C.F.R. § 3.303(c) as excluding latent 
schizophrenia as a personality disorder, not a manifestation 
of a psychosis.  (See Claim of Clear and Unmistakable Error, 
dated February 14, 2001).  It was further argued that in 
1979, the DSM-II defined latent schizophrenia as one of the 
types of schizophrenia as a psychosis not attributed to 
physical conditions. Id.

The Code of Federal Regulations (C.F.R.) in effect at the 
time of the Board decision of May 22, 1979, was that edition 
revised as of July 1, 1978.  Title 38 C.F.R. § 3.303(c) 
(1978), the regulatory provision which is alleged to have 
been incorrectly interpreted or applied, provides, in 
pertinent part, that: 

In the field of mental disorders, personality disorders 
which are characterized by developmental defects or 
pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, 
chronic psychoneurosis of long duration or other 
psychiatric symptomatology shown to have existed prior 
to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of 
applicable legislation.  See also Beno v. Principi, 3 
Vet. App. 439, 441 (1992).

Title 38 C.F.R. Part 4, § 4.9 (1978) states that "Mere 
congenital or developmental defects, . . . personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  

It was further argued that "in 1979, the DSM-II defined 
latent schizophrenia as one of the types of schizophrenia as 
a psychosis not attributed to physical conditions."

Title 38 C.F.R. Part 4, § 4. 125 (1978) provides, in 
pertinent part, that: "The psychiatric nomenclature employed 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 1968 Edition, American Psychiatric Association."  
Title 38 C.F.R. Part 4, § 4. 126 (1978) provides, in 
pertinent part, that: "It must be established first that a 
true mental disorder exists.  The disorder will be diagnosed 
in accordance with the [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 1968 Edition, American Psychiatric Association]."  
Title 38 C.F.R. Part 4, § 4. 127 (1978) provides, in 
pertinent part, that "Mental deficiency and personality 
disorders will not be considered disabilities under the terms 
of the [VA Rating Schedule]."

The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 1968 Edition, (DSM-II), provides, 
inter alia:

295.5 Schizophrenia, latent type.  This category is for 
patients having clear symptoms of schizophrenia but no 
history of a psychotic schizophrenic episode.  Disorders 
sometimes designated as incipient, pre-psychotic, 
psuedoneurotic psuedopathic, or borderline schizophrenia 
are categorized here.  (This category includes some 
patients who were diagnosed in DSM-I under 
"Schizophrenic reaction, chronic undifferentiated 
type."  Others formerly included in that DSM-I category 
are now classified under schizophrenia, other [and 
unspecified] types (q.v.).) (emphasis in original).

Based upon the foregoing, the Board decision of May 22, 1979, 
incorrectly applied the regulatory provisions extant at the 
time, specifically 38 C.F.R. § 3.303(c) (1978), providing, in 
pertinent part, that "personality disorders . . . are not 
diseases or injuries within the meaning of applicable 
legislation" and 38 C.F.R. Part 4, § 4. 126 (1978) 
providing, in pertinent part, that "The [psychiatric] 
disorder will be diagnosed in accordance with the [DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 1968 Edition, American 
Psychiatric Association]."  In particular, the Board finds 
that the Board decision of May 22, 1979, incorrectly applied 
the regulatory provisions (38 C.F.R. § 3.303(c)) excluding 
personality disorders from statutory law providing VA 
disability compensation benefits for disease or injury 
incurred or aggravated in veterans of wartime service or 
peacetime service after December 31, 1946.  See 38 U.S.C. 331 
(now codified as 38 U.S.C. § 1331 (West Supp. 2001)).  
Further, that Board decision improperly interpreted and 
applied the provisions of the DSM-II, in effect at that time, 
which held that schizophrenia, latent type, is a "category 
is for patients having clear symptoms of schizophrenia but no 
history of a psychotic schizophrenic episode."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 34 (1968 Edition), American 
Psychiatric Association. 

That being said, the Board must determine whether the error 
identified was 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Under the provisions of 38 C.F.R. § 20.1403(c), if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 


I.  The Evidence

The evidence of record at the time of the Board decision of 
May 22, 1979, includes the moving party's DD Form 214N; his 
service medical records, including a Report of Medical Board 
proceedings; his original application for VA disability 
compensation benefits for nervousness and dizzy spells, 
received May 5, 1977; a rating decision of June 24, 1977, 
denying service connection for a nervous condition, diagnosed 
as schizophrenia, latent type; a June 28, 1977, RO 
notification letter to the moving party informing him of that 
decision; a second application seeking VA disability 
compensation benefits for schizophrenia, undifferentiated 
type, received August 18, 1977; a September 1, 1977, RO 
letter to the moving party informing him of the prior 
decision; his timely Notice of Disagreement; a May 10, 1978, 
Statement of the Case; his timely Substantive Appeal (VA Form 
1-9); an August 1978 letter to the RO from the moving party; 
the transcript of his October 26, 1978, personal hearing 
before an RO Hearing Panel; a Request for Employment 
Information (VA Form 21-4192) and a Statement in Support of 
Claim (VA Form 21-4138) from the moving party's former 
employer; a Supplemental Statement of the Case, issued on 
March 7, 1979; and an Informal Hearing Presentation from the 
moving party's representative.  

The moving party's service medical records show that at the 
time of service entry, he denied any history of depression, 
excessive worry, or nervous trouble of any sort, and his 
service entrance examination, conducted at an Armed Forces 
Entrance Examination Station (AFEES), in Chicago, Illinois, 
on April 4, 1977, found that his psychiatric evaluation was 
normal.  Following enlistment on April 4, 1977, and transfer 
to the Naval Training Center (NTC), San Diego, California, he 
was referred by his recruit company commander to the Naval 
Recruit Medical Center, Nimitz Dispensary, on April 8, 1977.  
He appeared alert and oriented, with good reality contact, 
but made poor eye contact and appeared to be in a depressed 
mood.  The assessment was mild depression, and he was 
referred for a mental health consultation due to "erratic 
behavior."  

A report of mental health consultation at the Psychiatric 
Clinic, Naval Region Medical Center (NMRC) Annex, NTC, San 
Diego, on April 11, 1977, found that the moving party was 
free of any disabling mental illness; that there was no 
evidence of psychosis or any evidence of a disabling 
neurosis; and that he was not motivated for Naval training 
and desired separation.  He was returned to duty with his 
recruit training company, with the recommendation that if his 
poor performance persisted, he should be referred to NAB 
(Naval Administrative Board).  On April 14, 1977, he was 
shown to be complaining that he felt homesick, did not like 
training, and did not like the changes in his previous 
lifestyle.  The provisional diagnosis was situational 
reaction, and he was referred to the Psychiatric Clinic, NRMC 
Annex, NTC, San Diego, for evaluation because of "difficulty 
answering questions."  On psychiatric examination, he was 
found to be experiencing a condition "characterized by a 
severe personality disorder."  He was returned to duty with 
a recommendation that he be given a follow-up appointment and 
that his processing for discharge be continued.  

An April 15, 1977, Chronological Report of Medical Care, 
prepared for Medical 
Board proceedings showed that the veteran had two weeks 
active duty; that he had been admitted overnight at NTC Ward 
"A" for confused behavior and reluctance to go back to his 
barracks; and that he had been seen on two previous 
occasions.  It was noted that on the first such occasion, he 
was not particularly symptomatic, and that on the second such 
occasion, which had followed his appearance at the NAB for 
administrative discharge, he appeared confused but basically 
oriented with no psychotic symptoms, although there was some 
indication of poor memory, more characterlogical than 
psychotic.  He was described as highly motivated for 
discharge, and continued processing for administrative 
discharge seemed most appropriate.  

Mental status examination disclosed that he was oriented x 3, 
with no evidence of pressured speech, tangentiality or 
circumstantiality.  His mood and affect were variable.  
Although his thoughts were not logical in some areas, they 
were coherent and goal-directed.  On direct questioning, he 
related hearing voices twice in the past 24 hours, and 
paranoid trends were evident in his relating ideas of thought 
control and thought transference through radio by variance in 
the volume of the music.  His thought content centered around 
fear of "all the orders" and whether he was normal.  The 
examiner stated that his premorbid personality seemed 
extremely schizoid, and his abstracting ability was limited.  
In summary, the examiner found that the moving party seemed 
to be experiencing decompensation which precluded his being 
managed in the environment of the recruit training center.  
The impression was acute schizophrenic episode.  He was 
scheduled for hospital admission pending completion of 
processing for administrative discharge.  He was informed 
that the Medical Board had recommended that he be discharged 
by reason of having been enlisted in error, i.e., failure to 
meet enlistment physical standards.

The record of Navy Medical Board proceedings held on April 
19, 1977, noted that the moving party had less that one month 
active duty; that he was referred to the Medical Board, NTC, 
San Diego, with a diagnosis of schizophrenia, latent type, 
existed prior to service entry; and that he acknowledged poor 
object relations and a tendency to withdraw into his music 
prior to service entry, but had failed to mention that 
condition at the time of enlistment.  It was further noted 
that the moving party began recruit training on April 4, 
1977; that on April 8, 11 and 14, 1977, he was referred to 
the Recruit Evaluation Unit, NTC, San Diego, because of 
erratic behavior; that the consulting psychiatrist noted his 
history and discovered progressive psychotic symptoms such as 
auditory hallucinations and very confused thinking; and that 
he diagnosed schizophrenia, latent type, and recommended 
discharge from the Navy.  The Medical Board determined, based 
upon that evidence, that the moving party's diagnosis was 
schizophrenia, latent type, existed prior to service entry; 
that he did not meet the minimum standards for enlistment 
under or induction under AR 40-501, at the time of his entry 
into the current period of active service; that his present 
physical condition was "not physically qualified" in 
accordance with the physical standards for enlistment or 
induction, as opposed to physical unfitness by reason of 
physical disability; that the indicated disposition was that 
he be discharged by reason of the convenience of the 
government, as "enlisted in error"; and that he was not 
considered to be unfit by reason of physical disability which 
existed prior to entrance.  It was noted that the moving 
party had been notified of the contents of the Board's report 
and did not desire to submit a rebuttal.  The Medical Board 
report showed that the moving party was an active duty Navy 
recruit enlisted in error due to schizophrenia, latent type, 
which existed prior to service entry and was not aggravated 
by service.  He was granted an honorable discharge on April 
22, 1977, by reason of convenience of the government.  

The moving party's original application for VA disability 
compensation benefits for nervousness and dizzy spells, 
received May 5, 1977, showed a date of onset of April 8, 
1977, for those conditions, and denied any preservice or 
postservice treatment for those conditions.  A rating 
decision of June 24, 1977, denied service connection for a 
nervous condition, diagnosed as schizophrenia, latent type, 
on the basis that the manifestations demonstrated so soon 
after entering active duty, three days, without evidence of 
undue stress, could not be attributed to service.  The RO 
notification letter to the moving party, dated June 28, 1977, 
informed him that his nervous condition was not incurred in 
or aggravated by service, but existed prior to service entry; 
that any treatment in service was considered a remedial 
measure; and that there was no evidence of any disease or 
injury in service which caused an aggravation.  

On August 18, 1977, the moving party submitted a second 
application seeking VA disability compensation benefits for 
schizophrenia, undifferentiated type, and stating that he was 
treated for schizophrenia at Our Lady of Mercy Hospital, on 
August 1, 1977.  He was notified by RO letter of September 1, 
1977, that his claim had previously been denied because his 
nervous condition was not incurred in or aggravated by his 
military service; that he had previously been informed of 
that action by RO letter of June 28, 1977; and that new and 
material evidence was needed to reopen that claim.  

In his Notice of Disagreement, the moving party stated that 
he had no history of mental trouble when he was accepted in 
the U. S. Navy, and that his condition started in service.  A 
Statement of the Case was issued on May 10, 1978, and his 
timely Substantive Appeal (VA Form 1-9), received on May 30, 
1978, repeated that he had no history of mental trouble 
before entering service, and that his condition was the 
result of service and the harsh treatment he received at the 
[naval] training center.  On June 15, 1978, his case was 
transferred to the Board for review, but returned to the RO 
in order to afford the moving party his requested personal 
hearing.

An August 1978 letter to the RO from the moving party stated, 
in pertinent part, that he was currently over his 
schizophrenic illness; that such occurred while he was in the 
Navy, but he was alright out of the Navy; that he was 
concerned that it might recur; that he needed compensation 
benefits for school plus damages for what happened to him and 
disability payments.  At his personal hearing held October 
26, 1978, before an RO Hearing Panel, the moving party 
testified that his psychotic condition came on during his 
brief period of active service; that such was caused by the 
captain yelling orders; that he cracked under the pressure 
and was currently being seen and given medication at a VA 
medical facility; that his condition had not improved, and 
that he was experiencing delusions that people were reading 
his thoughts; that he was not nervous prior to entering 
service; that he lives with his parents and is afraid to 
drive a car for fear he might injure someone; that he entered 
the Navy to travel, get training and go to college; and that 
between high school and entering service, he worked for the 
railroad as a switchman for four years, but had a 
disagreement with management.  A transcript of the testimony 
is of record.

A Request for Employment Information (VA Form 21-4192), 
received in February 1979, shows that the moving party worked 
for the railroad from January 5, 1973, to March 28, 1977, 
i.e., one week prior to service entry; that he was dismissed 
for failure to report for assignment on March 15, 1977, as 
well as a prior record of absenteeism.  An accompanying 
Statement in Support of Claim (VA Form 21-4138) from the 
moving party's former employer stated that between April 1, 
1976, and March 28, 1977, the moving party missed work due to 
alleged "illness" on July 30-31, 1976; August 1 through 12, 
1976, and March 12-13, 1977.  A Supplemental Statement of the 
Case was issued on March 7, 1979, and the case was returned 
to the Board on March 15, 1979.  

An Informal Hearing Presentation from the moving party's 
representative, dated April 16, 1979, asserted that the 
appearance of symptoms of psychosis so close to the date of 
service entry did not necessarily mean that his psychiatric 
disorder preexisted service entry or that such was not 
aggravated during service, that the Medical Board based its 
opinion as to preexistence of the veteran's psychiatric 
condition upon his relation of preservice symptomatology and 
evidence of psychosis while on active duty; and that there 
was no conclusive proof of a preexisting psychosis to rebut 
the presumption of soundness at entry.  


II.  Analysis

Governing law and regulations in effect at the time of the 
Board decision of May 22, 1979, include the following:

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C. §§ 310, 331 [now codified as 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001)];  38 C.F.R. § 3.303(a) (1978).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (1978).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 311, 337 [now codified 
as 38 U.S.C.A. §§ 1111, 1137 (West Supp. 2001)].  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C. § 311; 
38 C.F.R. § 3.304(b) (1978).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C. § 353 [now codified as 38 U.S.C.A. §1153 West Supp. 
2001)];  38 C.F.R. § 3.306(a) (1978).  During wartime service 
or peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C. § 353;  
38 C.F.R. § 3.306(b) (1978). 

The moving party has alleged CUE in the Board decision of May 
22, 1979, because of the Board's reliance upon the provisions 
of 38 C.F.R. § 3.303(c), which state, in pertinent part, that 
"personality disorders . . . as such are not disease or 
injuries within the meaning of applicable legislation."  
However, that regulation further provides: 

Preservice disabilities noted in service.  There are 
medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when 
in accordance with these principles existence of a 
disability prior to service is established, no additional 
or confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions 
or symptoms of chronic disease from date of enlistment, 
or so close thereto that the disease could not have 
originated in so short a period will establish preservice 
existence thereof.  38 C.F.R. § 3.303(c) (1978).  

While the foregoing regulation specifically provides that the 
types of clinical evidence listed will satisfy the 
requirement for "clear and unmistakable proof" without 
"additional or confirmatory evidence[,]" the Court has held 
that "[t]he Board must support its medical conclusions on 
the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment."  
Crowe v. Brown, 7 Vet. App. 238, 244 (1994); Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 
Vet. App. 213, 217 (1992) (Hatlestad II).  

The Court has further held that "the Board may not rely on a 
regulation [in this case 38 C.F.R. § 3.303(c)] as a 
substitute for the requirement that it rely on independent 
medical evidence . . . .  Without independent medical 
evidence in the record, the regulation, standing alone, does 
not support a finding that the appellant's condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 469 
1995).  Further, "the burden is on VA to rebut the 
presumption [of soundness at entry] by producing clear and 
unmistakable evidence that the veteran's [disability] 
preexisted service and . . . if the government meets this 
requirement, that the condition was not aggravated by 
service."  Crowe, id. at 245; see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

The evidence of record at the time of the Board decision of 
May 22, 1979, shows that the moving party enlisted in the U. 
S. Navy on April 4, 1977, and that on service entrance 
examination no psychiatric defects were noted.  Thus, he was 
entitled to the presumption of soundness at entry pursuant to 
38 U.S.C. § 337.  On April 8, 1977, four days after service 
entry, he was referred for psychiatric evaluation by his 
recruit commanding officer for unstated reasons.  He was 
again seen on April 11, 1977, for "erratic behavior", and 
found to have no evidence of psychosis or disabling neurosis.  
An April 15, 1977, Chronological Report of Medical Care, 
prepared for Medical Board proceedings, indicated that he had 
been admitted overnight; that his "personality seems 
extremely schizoid"; that he was "highly motivated for 
discharge", and that he reported auditory hallucinations and 
ideas of thought transference and control.  The examining 
psychologist expressed the opinion that he was experiencing 
decompensation, and the clinical impression was acute 
schizophrenic episode.  According to the Medical Board Report 
dated April 19, 1977, the moving party was enlisted in error 
due to a preexisting schizophrenia, latent type, which 
existed prior to service entry and was not aggravated during 
service.  

The events described in the moving party's service medical 
records fall within the purview of 38 C.F.R. § 3.303(c), 
which provides that symptoms of chronic disease from the date 
of enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (1978).  
Schizophrenia, a psychosis, is considered a chronic disease 
as contemplated in that regulation.  See 38 C.F.R. §§ 3.307, 
3.309(a) (1978).  Thus, as established by the medical 
evidence in the service records, the moving party's 
exhibition of psychiatric disability, subsequently diagnosed 
as latent schizophrenia, within four days of service 
enlistment falls squarely within the language and meaning of 
that regulation, and that regulation was specifically cited 
in the RO rating decision denying his claim.  

Further, the medical evidence contained in the record at the 
time of the May 22, 1979, Board decision included the 
findings and opinions of service psychologists and 
psychiatrists who had interviewed, evaluated and examined the 
moving party while on active duty, including four days after 
service entry, and the Medical Board, consisting of two 
qualified physicians, who determined that the moving party's 
report of preservice symptomatology and the findings on 
psychiatric evaluation supported a conclusion that he had a 
latent schizophrenia which preexisted service entry, a 
conclusion which those medical specialists were competent to 
reach, and that his preservice latent schizophrenia was not 
aggravated by service, another determination that those 
physicians and specialist were competent to make.  It is 
noteworthy that the examining psychiatrists did not rely upon 
an unsubstantiated history of preservice findings or 
treatment for psychosis, but reached their determinations 
based upon a history of preservice symptomatology reported by 
the moving party, and his demeanor, behavior and 
symptomatology recorded during his several inservice 
interviews and evaluations, as well as during his overnight 
admission.  

The Court has held that a veteran's statements are competent 
as to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone 
v. Brown,  8 Vet. App. 398, 405 (1995).  Thus, the Board was 
entitled to rely upon medical evidence showing that the 
moving party reported the preservice onset of psychiatric 
symptomatology, although not his statements as to diagnosis 
or cause.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  

Thus, the provisions of the provisions of 38 C.F.R. 
§ 3.303(c) providing that "personality disorders . . . as 
such are not diseases or injuries within the meaning of 
applicable legislation" are not the sole basis shown in the 
record upon which the claim for service connection for an 
acquired psychiatric disability might have been denied by the 
Board.  That regulation also provides that symptoms of 
chronic disease from the date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period will establish preservice existence thereof.  

The evidence before the Board at the time of its May 22, 
1979, decision also included independent medical evidence in 
the record, as required by the Court in Crowe, 7 Vet. App. at 
244;  Thurber, 5 Vet. App. at 122; and Hatlestad, 3 Vet. 
App. at 217 (Hatlestad II).  That independent medical 
evidence included competent medical opinion as to the 
preservice existence of latent schizophrenia that would alone 
have been sufficient to deny the claim for service connection 
for an acquired psychiatric disorder.  That independent 
medical evidence further included findings that the moving 
party exhibited psychiatric symptomatology on April 8, 1977, 
four days after service entry, and was referred for 
psychiatric evaluation; that following psychiatric interview 
on April 11, 1977, processing for separation was initiated; 
that on April 19, 1977, approximately two weeks after service 
entry, he was diagnosed with schizophrenia, latent type, by 
physicians competent to make that determination; that on 
April 22, 1977, he was separated from service for 
schizophrenia, latent type; and that his service medical 
records included competent medical evidence from mental 
health professionals stating that such existed prior to 
service entry, without inservice aggravation.  In addition, 
the evidence before the Board on May 22, 1979, included a 
letter from the moving party to the effect that he no longer 
had any psychiatric symptomatology.  

Further, an August 1978 letter to the RO from the moving 
party stated, in pertinent part, that he was currently over 
his schizophrenic illness, and that such occurred while he 
was in the Navy, but he was all right out of the Navy.  This 
assertion is 
relevant to the issue of inservice aggravation of the 
preservice schizophrenia.  As noted, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C. § 353;  
38 C.F.R. § 3.306(b) (1978).  The veteran's postservice 
contention that he had no psychiatric symptomatology prior to 
service entry and his subsequent statement to the effect that 
he had gotten over his schizophrenic illness and was alright 
"out of the Navy" tends to establish a basis for a denial 
of service connection for an acquired psychiatric disorder. 
Just as the moving party is competent to testify as to the 
onset and continuity of symptomatology (See Heuer, 7 Vet. 
App. at 384;  Falzone, 8 Vet. App. at 405), he is no less 
competent to testify as to the cessation of such 
symptomatology.  

Thus, the evidence before the Board on May 22, 1979, included 
competent medical evidence from mental health professionals 
stating that schizophrenia, latent type, existed prior to 
service entry, without inservice aggravation.  In addition, 
the evidence before the Board on May 22, 1979, included a 
statement from the moving party to the effect that he no 
longer had any psychiatric symptomatology, but was entitled 
to "damages", as well as disability benefits, raising the 
matter of self-interest as a factor in considering the weight 
of his testimony.  This evidence, coupled with the provisions 
of 38 C.F.R. §3.303(c) (1978), supports a denial of the claim 
for service connection for an acquired psychiatric disorder 
irrespective of the misapplication of  38 C.F.R. § 3.303(c) 
(1978).  

The entire record before the Board in May 1979 was complex, 
including some evidence that supported the claim, as well as 
some evidence that weighed against the claim.  In view of 
this record, it is not absolutely clear that a different 
result would have ensued in the claim if the Board's error in 
applying 38 C.F.R. § 3.303(c) had not occurred.  For this 
reason, the decision of May 22, 1979, may not be revised on 
grounds of clear and unmistakable error. 

ORDER

The motion for revision of the Board decision of May 22, 
1979, on the grounds of cleaer and unmistakable error is 
denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

